DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
This Office action is in response to the applicant’s communication filed 11/16/2021.
Status of the claims:
Claims 1 – 20 are pending in the application.
Claims 1, 9, 13, 14, and 18 are amended.
The amendments and arguments filed 11/16/2021, have been considered and the previous rejection under Longo for claims 1 – 20 has been maintained, see rejection below. In response to the amendments made the objections in the previous action have been withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Longo (US 10449073 B1) (Cited in previous action).
Regarding claim 1, Longo discloses a stent delivery system (stent delivery system) (abstract), comprising: 
an inner member (inner core 42) having a stent receiving region (region where stent is carried around the inner core 42) (column 4, lines 11 – 60); 
a stent (stent – not shown) (column 4, lines 11 – 60) disposed along the stent receiving region (region where stent is carried around the inner core 42) (column 4, lines 11 – 60); 
a deployment sheath (outer sheath 1034) axially slidable (column 11, lines 40 – 67) relative to the inner member (inner core 42), the deployment sheath (outer sheath 1034) having a proximal end region (region within the handle 1010) (Fig. 24); 
a handle (housing 114b) (column 5, lines 15 – 45) (Examiner’s note: the handle is denoted as the housing 114b as seen in Fig. 3, which is the equivalent to the missing half of the handle 1010 as seen in Fig. 22 which is the embodiment relied upon by the Examiner throughout the rejection; so it should be understood that the Examiner is not combining different embodiments but is 
a rack guide (see annotated Fig. 22) disposed within handle (housing 114b) (Examiner’s note: the ‘rack guide’ as denoted in the annotated Fig. 22 is within the cavity created by the housing 114b shell), the rack guide (see annotated Fig. 22) having a curved region disposed adjacent to a proximal end of the handle (housing 114b) and a transition region (see annotated Fig. 22) disposed distally of the curved region (see annotated Fig. 22);
a rack (timing belt 1070) (column 11, lines 40 – 67) coupled to the proximal end region (region within the handle 1010) of the deployment sheath (outer sheath 1034) (column 11, lines 40 – 67); 
an outer shaft (strain relief 26) disposed along at least a portion of the deployment sheath (outer sheath 1034) (column 11, lines 40 – 67, and Figs. 4 and 22); and 
wherein the deployment sheath (outer sheath 1034) is rotatable (column 11, lines 40 – 67) relative to the inner member (inner core 42), the outer shaft or both (Examiner’s note: column 11, lines 40 – 67 states wherein the outer sheath rotates with respect to the belt, further column 4, lines 11 – 60, states wherein the inner core 42 member is fixed, thus the outer sheath will rotate relative to the inner member).
Annotated Figure 22 of Longo

    PNG
    media_image1.png
    428
    805
    media_image1.png
    Greyscale


Regarding claim 2, Longo discloses wherein the rack (timing belt 1070) includes a coupling member (see annotated Fig. 24) designed to couple the deployment sheath (outer sheath 1034) rack (timing belt 1070).
Annotated Figure 24 of Longo

    PNG
    media_image2.png
    610
    771
    media_image2.png
    Greyscale

Regarding claim 3, Longo discloses wherein the coupling member (see annotated Fig. 24) includes an annular opening (see annotated Fig. 24).
Regarding claim 4, Longo discloses wherein the coupling member (see annotated Fig. 24) includes an interrupted annular opening (see annotated Fig. 24).
Regarding claim 5, Longo discloses further comprising a sleeve (cylindrical feature 1035) disposed along the proximal end region (region within the handle) of the deployment sheath (outer sheath 1034) (column 11, lines 40 – 67, and Fig. 24), the sleeve (cylindrical feature 1035) being designed to limit distal translation of the deployment sheath (outer sheath 1034) relative to the rack (timing belt 1070) (Examiner’s note: the cylindrical feature 1035 is affixed to the outer sheath 1034 – 
Annotated Figure 24 of Longo

    PNG
    media_image2.png
    610
    771
    media_image2.png
    Greyscale


Regarding claim 6, Longo discloses wherein the deployment sheath (outer sheath 1034) rack (timing belt 1070) includes a first coupling member (see annotated Fig. 24) and a second coupling member (see annotated Fig. 24), wherein the first coupling member (see annotated Fig. 24) and the second coupling member (see annotated Fig. 24) are designed for coupling the deployment sheath (outer sheath 
Annotated Figure 24 of Longo

    PNG
    media_image2.png
    610
    771
    media_image2.png
    Greyscale


Regarding claim 7, Longo discloses further comprising a sleeve (cylindrical feature 1035) disposed along the proximal end region of the deployment sheath (outer sheath 1034) (column 11, lines 40 – 67, and Fig. 24), the a sleeve (cylindrical feature 1035) being designed to limit distal translation of the deployment sheath (outer sheath 
Regarding claim 8, Longo discloses wherein the sleeve (cylindrical feature 1035) is disposed between the first coupling member (see annotated Fig. 24) and the second coupling member (see annotated Fig. 24).
Annotated Figure 24 of Longo

    PNG
    media_image2.png
    610
    771
    media_image2.png
    Greyscale


Regarding claim 9, Longo discloses wherein at least a portion of the rack (timing belt 1070) is disposed within the handle (housing 114b) (column 5, lines 15 – 45) coupled to the deployment sheath (outer sheath 1034) (column 11, lines 10 – 40, and Fig. 22 – 24).
Regarding claim 10, Longo discloses wherein the rack (timing belt 1070) includes a toothed section (see annotated Fig. 24) having plurality of teeth (see annotated Fig. 24) and wherein the toothed section (see annotated Fig. 24) is designed to engage a gear (see annotated Fig. 24) disposed within the handle (housing 114b) (column 5, lines 15 – 45) (Fig. 24).
Annotated Figure 24 of Longo

    PNG
    media_image2.png
    610
    771
    media_image2.png
    Greyscale


Regarding claim 11, Longo discloses wherein the rack (timing belt 1070) is designed to shift between a first configuration (see annotated Fig. 24) and a second configuration (see annotated Fig. 24), and wherein the toothed section (see annotated Fig. 24) engages an upper region of the gear (see annotated Fig. 24) when the rack (timing belt 1070) in in the first configuration (see annotated Fig. 24) (Examiner’s note: it should be understood that the upper set of teeth referenced in the annotated Fig. 24 are the same as the lower set of teeth at a different moment in time, where over the course of translation the teeth at the top engage with the upper portion of the gear and are rotated around said gear such that the teeth then engage with the lower portion of the gear).
Annotated Figure 24 of Longo

    PNG
    media_image2.png
    610
    771
    media_image2.png
    Greyscale

Regarding claim 12, Longo discloses wherein the toothed section (see annotated Fig. 24) engages a lower region of the gear (see annotated Fig. 24) when the rack (timing belt 1070) is in the second configuration (see annotated Fig. 24) (Examiner’s note: it should be understood that the upper set of teeth referenced in the annotated Fig. 24 are the same as the lower set of teeth at a different moment in time, where over the course of translation the teeth at the top engage with the upper portion of the gear and are rotated around said gear such that the teeth then engage with the lower portion of the gear).
Regarding claim 13, Longo discloses wherein at least a section of the rack (timing belt 1070) extends along the curved region (see annotated Fig. 22) when the 
Annotated Figure 22 of Longo

    PNG
    media_image1.png
    428
    805
    media_image1.png
    Greyscale

Regarding claim 14, Longo discloses a stent delivery system (stent delivery system) (abstract), comprising: 
an inner member (inner core 42) having a stent receiving region (region where stent is carried around the inner core 42) (column 4, lines 11 – 60); 
a stent (stent – not shown) (column 4, lines 11 – 60) disposed along the stent receiving region (region where stent is carried around the inner core 42) (column 4, lines 11 – 60); 
a deployment sheath (outer sheath 1034) axially slidable (column 11, lines 40 – 67) relative to the inner member (inner core 42), the deployment sheath (outer sheath 1034) having a proximal end region (region within the handle 1010) (Fig. 24); 
a handle (housing 114b) (column 5, lines 15 – 45) coupled to the deployment sheath (outer sheath 1034), the handle (housing 114b) (column 5, lines 15 – 45) having a continuous rack track (see annotated Fig. 22’) extending within the handle (housing 114b) (column 5, lines 15 – 45) (Examiner’s note: the ‘rack track’ is denoted as the circular gear in the annotated Fig. 22’, the circular gear is continuous in that it contains no interruptions or breaks and is a continuous circle; furthermore the gear extends within the housing 114b, second half of the handle shell);
a flexible rack (timing belt 1070) (Examiner’s note: timing belt 1070 flexes along teeth 1071) coupled to a proximal end region of the deployment sheath (outer sheath 1034) with a rotatable linkage (see annotated Fig. 24) (Examiner’s note: belt link 1074 allows for the outer sheath 1034 to rotate – column 11, lines 40 – 67) (Examiner’s note: the examiner is interpreting a “rotatable linkage” as it was described in the applicants specification in paragraph [0071], where the “rotatable linkage” allows for the rotation of the deployment sheath);
wherein the rack (timing belt 1070) extends along the continuous rack track (see annotated Fig. 22’) (Examiner’s note: the timing belt extends along the gear surface); and 
an outer shaft (strain relief 26) disposed along at least a portion of the deployment sheath (outer sheath 1034) (Figs. 4 and 22).
Annotated Figure 22’ of Longo

    PNG
    media_image3.png
    428
    805
    media_image3.png
    Greyscale

Annotated Figure 24 of Longo

    PNG
    media_image2.png
    610
    771
    media_image2.png
    Greyscale


Regarding claim 15, Longo discloses wherein the rotatable linkage (see annotated Fig. 24) includes an annular opening (see annotated Fig. 24).
Regarding claim 16, Longo discloses wherein the rotatable linkage (see annotated Fig. 24) includes an interrupted annular opening (see annotated Fig. 24).
Regarding claim 17, Longo discloses wherein the rotatable linkage (see annotated Fig. 24) includes a sleeve (cylindrical feature 1035) disposed along the proximal end region (region within the handle) of the deployment sheath (outer sheath 1034) (column 11, lines 40 – 67, and Fig. 24), the sleeve (cylindrical feature 1035) being designed to limit distal translation of the deployment sheath (outer sheath 1034) relative 
Annotated Figure 24 of Longo

    PNG
    media_image2.png
    610
    771
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rupp (US 20170065415 A1), and in view of Shumer (US 20180193605 A1) and as evidenced by Wikipedia (https://en.wikipedia.org/wiki/Polycarbonate pages 1-7).
Regarding claim 18, Rupp discloses a stent delivery system (heart valve  delivery system, wherein the heart valve comprises stents) (abstract and paragraph 0055), comprising: 
an inner member (inner balloon catheter shaft 34) having a stent receiving region (region with balloon 28 in which the prosthetic valve 12 is crimped) (paragraph [0035] and Fig. 4); 
a stent (prosthetic valve 12) (paragraph [0035] and Fig. 4) disposed along the stent receiving region (region with balloon 28 in which the prosthetic valve 12 is crimped) (Fig. 4); 
a deployment sheath (outer balloon catheter shaft 26) axially slidable (Examiner’s note: paragraph [0041] details the axial movement of the outer balloon catheter shaft 26; additionally, Rupp does not state that the outer balloon shaft and the inner balloon shaft 34 are fixed to each other, thus the outer balloon catheter shaft 26 would be moving relative to the inner balloon catheter shaft 34 when moved) relative to the inner member (inner balloon catheter shaft 34), the deployment sheath (outer balloon catheter shaft 26) having a proximal end region (region within the handle 20) (Fig. 3); 
a rack (rack member 400) (Examiner’s note: rack member 400 is an alternate embodiment for the rack, but is used with the same catheter / balloon shaft embodiment of Fig. 1 – 4 above) coupled to a proximal end region (region 
wherein the rack (rack member 400) includes a first coupling member (curved arm portion 410) (paragraph [0067] and Fig. 17) and a second coupling member (cradle 406) (paragraph [0067] and Fig. 17); 
a sleeve (collar member 408) (paragraph [0067]) disposed along the deployment sheath (outer balloon catheter shaft 26) (paragraph [0067]) and positioned between the first coupling member (curved arm portion 410) and the second coupling member (cradle 406); and 
an outer shaft (catheter shaft 14) disposed along at least a portion of the deployment sheath (outer balloon catheter shaft 26) (paragraphs [0031 – 0032]).
However, Rupp is silent as to the rack being flexible.
As to the above, Shumer teaches, in the same field of endeavor, a stent delivery catheter (paragraph [0002]) comprising a rack (ratchet rack 6) (paragraph [0052]) wherein the rack is comprised up of a polycarbonate resin (paragraph [0062]) which is a strong and flexible material as evidenced by Wikipedia (page 2 paragraph 7: can undergo large plastic deformation without cracking or breaking).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the rack of Rupp such that the rack of 
Regarding claim 19, the combination of Rupp and Shumer teaches the device above, and Rupp further discloses wherein the first coupling member (curved arm portion 410), the second coupling member (cradle 406), or both include an annular opening (Examiner’s note: openings seen in both the cradle and the curved arm portion in Fig. 17).
Regarding claim 20, the combination of Rupp and Shumer teaches the device above, and Rupp further discloses wherein the first coupling member (curved arm portion 410), the second coupling member (cradle 406), or both include an interrupted annular opening (Examiner’s note: openings seen in both the cradle and the curved arm portion in Fig. 17; furthermore each opening is not a full opening as they are interrupted by the outer balloon catheter shaft 26 when attached).
Response to Arguments
Applicant’s arguments, filed 11/16/2021, with respect to the rejection(s) of claim(s) 1 - 20 under Longo have been fully considered and are not persuasive.  The arguments are based on new claim amendments which are taught and/or obvious over the prior art for the reasons discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771